9 N.Y.2d 785 (1961)
John J. Reynolds, Inc., Appellant,
v.
Judith Snow et al., as Administratrices of The Estate of Lillian R. Schwamm, Deceased, and as Administratrices of The Estate of Harvey L. Schwamm, Deceased, Respondents.
Court of Appeals of the State of New York.
Argued March 1, 1961.
Decided March 23, 1961.
Frederick R. Adler, John P. McGrath and Martin D. Jacobs for appellant.
Ilo Orelans and Samuel Falk for respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment affirmed, with costs; no opinion.